Case 2:20-cv-02600-SHL-cgc Document 78 Filed 11/23/20 Page 1 of 2                     PageID 537



                                                                                      Revised July 2012
               United States District Court for Western District of Tennessee
                 MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
Fusion Elite All Stars, et al
 Defendant
Varsity Brands, LLC, et al
 Case Number                                       Judge
2:20-cv-02600                                     Sheryl H. Lipman

   Roberta D. Liebenberg
I, _______________________________________________________        hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
Plaintiffs
__________________________________________________         by whom I have been retained.

I am a member of good standing and eligible to practice before the following courts:
                             Title of Court                                   Date Admitted

                        See Attachment A




I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




    The pro hac vice admission fee is $10.00 that shall be paid to the Clerk of Court through
                   the Court’s Electronic Case Filing System ’s pay.gov feature.




                                              Page -1-
Case 2:20-cv-02600-SHL-cgc Document 78 Filed 11/23/20 Page 2 of 2                            PageID 538




I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name            First Name                           Middle Name/Initial
Liebenberg                        Roberta                             D.

 Applicant’s Firm Name
                         Fine Kaplan and Black, R.P.C.
 Applicant’s Address                                                     Room/Suite Number
 One South Broad St.                                                           23rd Floor

 City                                               State                         Zip Code
        Philadelphia                                        PA                               19107
 Applicant’s Email Address
              rliebenberg@finekaplan.com
 Applicant’s Phone Number(s)
                               215-567-6565
                                       Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court’s Electronic Case Filing system to the following:

George S. Cary (gcary@cgsh.com)        Grady Garrison (ggarrison@bakerdonelson.com)
Steven J. Kaiser (skaiser@cgsh.com)    Nicole D. Berkowitz (nberkowitz@bakerdonelson.com)
Cleary Gottlieb Steen & Hamilton LLP   Baker, Donelson, Bearman, Caldwell, & Berkowitz, PC
2112 Pensylvania Ave., NW              165 Maidson Ave., Ste 2000
Washington, DC 20037                   Memphis, TN 38103



                                  Certificate of Consultation


 I hereby certify that Plaintiffs' counsel conferred by way of electronic mail with Steven
 J. Kaiser (on August 19, 2020) and Nicole Berkowitz (on August 31, 2020) who stated
 that they do not oppose the foregoing Motion.




 Date                                               Electronic Signature of Applicant
        November 23, 2020
                                                    S/ Roberta D. Liebenberg



                                               Page -2-
